DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, now claims 1-5, 8-12, and 14 in the reply filed on 8 April 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 14 is directed to a photoconductor for electrophotography comprising an electroconductive base member, a specific anodic oxide coating, a specific interlayer and a photosensitive layer.  The photosensitive layer comprises a charge transport layer formed on the interlayer and containing a charge transport material and a first resin binder, and a charge generation layer laminated on the charge transport layer and containing a charge generation material, a hole transport material, a first electron transport material, a second electron transport material, and a second resin binder, wherein the second electron transport material is an azoquinone compound, diphenoquinone compound, or a stilbenequinone compound, and wherein the second electron transport material has a mobility of 17 x 10-8 cm2/V∙s or more.  
The specification as filed discloses the use of a first and second electron transport material in the charge generation layer but the specification is specific that when the first and second electron transport materials are used the first electron transport material is a naphthalenetetracarboxylic diimide and the second electron transport material is as recited in the claims (see spec. ¶ [0051]).  There is no disclosure of any materials being used as the first electron transport material when the combination of first and second electron transport materials are present in the charge transport layer, particularly when the second charge transport material is an azoquinone compound, diphenoquinone compound, or a stilbenequinone compound, and wherein the second electron transport material has a mobility of 17 x 10-8 cm2/V∙s or more.
As noted in the specification, the naphthalenetetracarboxylic diimide as the first electron transport materials provides to have excellent stability of potential against environmental changes and oil crack resistance.  There is no indication this characteristics is obtained with other materials.
The specification as filed fails to provide a description of the claim as now presented.  New matter is present in claim 14.

Claims 8 and 9 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It remains unclear how the printing speed of 24 ppm and 40 ppm limit the instant claims as the claims are drawn to an electrophotographic printer and not a method of printing.  There is no step of printing in the apparatus claims and thus nothing that can have the noted speed.  It also appears that the number of pages printed per minute would depend on the size of the page but no page size is provided.  This further renders the claim indefinite as to how the noted printing speed limits the apparatus.  The Examiner notes applicant’s remarks on page 9 of the response but no explanation of how the printing speed limits the structure of the printer is provided.  The claims remain indefinite.

Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 8 and 9 appear to differ only in the intended use of the printer to print a specific number of pages per minute.  As there is no apparent difference in structure between the printers in claims 8 and 9 and because the printing speed limitations are unclear as to how they limit the printer, it appears the patentable limitations are identical for claims 8 and 9.  Because the patentable limitations are the same, the claims would be properly objected to as duplicates.

Allowable Subject Matter
Claims 1-5 and 10-12 are allowed.

Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  However, note the possible objection under 37 CFR 1.75 should the claims be found it compliance with section 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        12 April 2021